Citation Nr: 9906184	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  97-21 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether a claim of entitlement to service connection for a 
left leg disorder is well grounded.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rolfe, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1958 to June 
1960.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that denied the above-noted claim.

In accordance with his request, the veteran was scheduled for 
a personal hearing before the Board in March 1999; however, 
he canceled this hearing.

The veteran has also claimed entitlement to service 
connection for a residuals of a testicle injury and 
entitlement to a right leg disorder as secondary to a left 
leg disorder.  See Appeal to Board of Veterans' Appeals, 
received June 12, 1997.  These claims have not yet been 
adjudicated, and are referred to the RO for appropriate 
action.


REMAND

Additional development is necessary in this case before a 
decision on the veteran's claim can be made.  First, there 
are potentially relevant medical records that the RO should 
attempt to obtain concerning the veteran's claim.  In a 
letter accompanying the veteran's appeal to the Board he 
stated that he recently received treatment at a VA medical 
center.  He reported that a VA physician treated his left leg 
and prescribed ibuprofen for his leg pain.  These records are 
not associated with the veteran's file.  The RO should make 
arrangements to obtain these records on remand.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992) (The Secretary has 
constructive knowledge of VA records, and where such records 
could reasonably be expected to be part of the record 
considered by the Secretary, they should be made part of the 
record).

Second, the VA examination afforded the veteran in October 
1996 to establish the extent and etiology of his injuries was 
inadequate.  Although the examiner concluded that there was 
no objective evidence of organic pathology in the left knee 
or ankle, it does not appear that he reviewed the x-rays 
performed on the veteran's leg.  Therefore, on remand, the RO 
should send the veteran's examination report back to the 
examining doctor.  The examining doctor should add an 
addendum indicating that he reviewed the x-ray reports and 
the claims folder, including the service medical records.  If 
any diagnosis is indicated by the review of the x-rays, the 
examiner should explain it.  If the x-rays provide evidence 
of left, knee, ankle, or leg pathology, the examiner should 
state whether it is at least as likely as not that it is 
related to any disease or injury shown in service.

Finally, the RO misidentified the claim in its rating 
decision.  The veteran claimed a left leg disorder in his 
application for compensation or pension in September of 1996.  
However, instead of adjudicating a left leg disorder, the RO 
denied the claim as a residuals of a left knee injury.  Since 
the veteran did not claim a left knee injury and none is 
shown in his service medical records, on remand the RO should 
adjudicate the claim raised by the veteran, of entitlement to 
service connection for a left leg disorder.

Accordingly, the case is REMANDED for the following 
development by the RO:

1.  Request that the veteran clarify at 
which VA medical center he recently 
received treatment.  Then obtain and 
associate with the claims file those 
medical records.  With respect to any VA 
records, all records maintained are to 
be requested, to include those 
maintained in paper form and those 
maintained electronically (e.g., in 
computer files) or on microfiche.  

2.  Request that the original examining 
doctor review the October 1996 examination 
report, including the veteran's x-rays.  
The claims folder and this remand are to 
be made available to the examiner prior to 
the examination, and the examiner is asked 
to indicate that he has reviewed the 
claims folder including the veteran's 
service medical records, and the x-rays in 
question. 

If any diagnosis is indicated by the 
review of the x-rays, the examiner should 
furnish one by means of an addendeum to 
the examination report.  If the x-rays 
provide evidence of left knee, ankle, or 
leg pathology, the examiner should state 
whether it is at least as likely as not 
that it is related to any disease or 
injury in service.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  If further 
testing or examination by a specialist is 
determined to be warranted after a review 
of the x-rays, such testing or examination 
is to be accomplished.

3.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and 
completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
report.  If the requested examination 
does not include adequate responses to 
the specific opinions requested, the 
report must be returned for corrective 
action.  38 C.F.R. § 4.2 (1998);  see 
also Stegall v. West, 11 Vet. App. 268 
(1998).

4.  Readjudicate the veteran's claim for 
service connection for a left leg 
disorder.  Apply all appropriate laws and 
regulations, and consider any additional 
information obtained as a result of this 
remand, including the review of the VA 
examination.  

5.  If the benefit sought on appeal 
remains denied, provide the veteran and 
his representative a supplemental 
statement of the case.  Allow an 
appropriate period of time for response.

Then, the claims folder should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  He is, however, free to 
submit additional evidence or argument to the RO on remand.  
Quarles v. Derwinski, 3 Vet. App. 129 (1992); Booth v. Brown, 
8 Vet. App. 109 (1995).  The purpose of this REMAND is to 
obtain additional information and to comply with all due 
process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 5 -


